Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,460199. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.

Instant Application
Patent No. 10,460199
21. (New) A non-transitory, computer-readable medium comprising program instructions for 

analyze a first image of a first article of clothing to obtain color and pattern information corresponding to the first article of clothing; 

locate a second article of clothing for pairing with the first article of clothing to create a matched pair of articles of clothing, wherein the second article of clothing is located by: 

obtaining a plurality of possible matching articles of clothing from one or more databases, 

identifying, for each of the plurality of possible matching articles of clothing, at least one of color or pattern information; and 

selecting the second article of clothing from the plurality of possible matching articles of clothing based on the color and pattern information corresponding to the first article of clothing and the at least one of color or pattern information corresponding to one or more of the plurality of possible matching articles of clothing; 

Page 2 of 13provide a description of at least the second article of clothing in the matched pair of articles of clothing; provide, in association with the description of at least the second article of clothing in the matched pair of articles of clothing, a selectable feedback object that allows for input of feedback regarding the selection of at least the second article of clothing in the matched pair of articles of clothing; 

receive the feedback regarding the matched pair of articles of clothing; and 

modify, based on the feedback, future selections of matched articles of clothing.




analyze a first image of a first article of clothing to obtain color and pattern information corresponding to the first article of clothing; 

locate a second article of clothing for pairing with the first article of clothing to create a matched pair of articles of clothing, wherein the second article of clothing is located by: 

obtaining a plurality of possible matching articles of clothing from one or more databases, 

identifying, for each of the plurality of possible matching articles of clothing, color and pattern information; and

 selecting one of the plurality of possible matching articles of clothing based on the color and pattern information corresponding to the first article of clothing and the color and pattern information corresponding to one or more the possible matching articles of clothing; 


initiate display of images of the matched pair of articles of clothing, the images of the matched pair of articles of clothing comprising the first image of the first article of clothing and a second image of the second article of clothing, the second image displayed in association with a selectable feedback object that allows for input of feedback regarding the selection of the second article of clothing; 

receive the feedback regarding the selection of the second article of clothing; and 

based on the feedback being positive, calculate an updated probability value, wherein the updated probability value indicates that some of the plurality of possible matching articles with similar probability values to a probability value of the second article of clothing are more likely to be selected in a future pairing that others of the plurality of possible matching articles.


With respect to claim 22, refer to claim 13 of Patent No. 10,460199.
With respect to claim 23, refer to claim 4 of Patent No. 10,460199.
With respect to claim 24, refer to claim 1 of Patent No. 10,460199.
With respect to claim 25, refer to claim 6 of Patent No. 10,460199.
With respect to claim 26, refer to claim 13 of Patent No. 10,460199.
With respect to claim 27, refer to claim 9 of Patent No. 10,460199.

With respect to claims 28-40, please refer to claims 21-27.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 21, 28 and 35 recite method, system, and program product reciting the steps of “analyze a first image of a first article of clothing …, locate a second article of clothing …, obtaining a plurality of possible matching articles …, selecting the second article of clothing…, … receive the feedback, and modify, based on the feedback, future selections”.  
This is similar to the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which the courts have found to be abstract.  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claim 28 recites a “processor”, , and claim 21 recites a “non-transitory computer readable medium”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 21, 28 and 35 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims  22-26, 29-33 and 36-40 depend either directly or indirectly from claims 21, 28  and 35 and include all the limitations of their respective base claims, and don’t add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea as the independent claims that they depend from, and are rejected under similar rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 is rejected under 35 USC 103 as being unpatentable over Wang (MACHINE FASHION: AN ARTIFICIAL INTELLIGENCE BASED CLOTHING FASHION STYLIST, University of Georgia, August 2014) in view of Cheng et al. (“AN INTELLIGENT CLOTHES SEARCH SYSTEM BASED ON FASHION STYLES”, Proceedings of the Seventh International Conference on Machine Learning and Cybernetics, Kunming, 12-15 July 2008 ).
Wang teaches locate a second article of clothing for pairing with the first article of clothing to create a matched pair of articles of clothing (page 27; According to the style rules, the Style Engine pairs up dress and shoes, assigns initial scores on each pair and creates a “pairs” table in the database) , wherein the second article of clothing is located by: obtaining a plurality of possible matching articles of clothing from one or more databases, identifying, for each of the plurality of possible matching articles of clothing, at least one of color or pattern information (page 40; In this experiment, we assume a user has a particular preference: “black dress goes with black shoes”. We click one like on every “cColor.black and sColor.black” pairs in our training program and generated a trained dataset) ; and selecting the second article of clothing from the plurality of possible matching articles of clothing based on the color and pattern information corresponding to the first article of clothing and the at least one of color or pattern information corresponding to one or more of the plurality of possible matching articles of clothing (page 27, Fig. 4 Learning component; Page 43 Fig. 9); provide a description of at least the second article of clothing in the matched pair of articles of clothing (page 27, Fig. 4 User interface-Score); provide, in association with the description of at least the second article of clothing in the matched pair of articles of clothing (page 27, Fig. 4 User interface Mix Matching), a selectable feedback object that allows for input of feedback regarding the selection of at least the second article of clothing in the matched pair of articles of clothing (page 27, Fig. 4 User interface Mix Matching, Like and Dislike); receive the feedback regarding the matched pair of articles of clothing; and modify, based on the feedback, future selections of matched articles of clothing (page 50; a learning components which reads in users’ feedback and adjusts weights in the style engine based on the popularity rank of a completed look and an intuitively designed UI for users to give their opinions on styling look)..
      	Wang does not teach expressly that when the image data is image data of a positive image, processing for reversing the image is executed before said image defect candidates are detected.
      	Cheng et al. teach analyze a first image of a first article of clothing (Page 1592 1. Introduction, desired image from personal wardrobe) to obtain color and pattern information corresponding to the first article of clothing (pages 1594-1595, Physical Properties , Color, Print Style); 
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to obtain color and pattern information from image in the method of Wang.
      	The suggestion/motivation for doing so would have been for clearly representing a garment and reuse in the system.
Therefore, it would have been obvious to combine Cheng et al. with Wang to obtain the invention as specified in claim 20.

With respect to claim 22, Wang teaches that the program instructions to modify the future selections of matched articles of clothing comprises program instructions that that, when executed by the one or more processors of the computer system, cause the one or more processors to: select, based on the feedback, a third article of clothing for pairing with the first article of clothing to create the matched pair of articles of clothing; provide a description of at least the third article of clothing in the matched pair of articles of clothing; and provide, in association with the description of at least the third article of clothing in the matched pair of articles of clothing, a selectable feedback object that allows for input of feedback regarding the selection at the third article of clothing in the matched pair of articles of clothing (page 46; shoes, accessories, bags, hairstyles and make up might also be included in the process.).

With respect to claim 23, Wang teaches that the first article of clothing and the second article of clothing are of a different type so as to comprise an outfit (page 27, Fig. 4).

With respect to claim 24, Wang teaches that the description of at least the second article of clothing in the matched pair of articles of clothing further includes a description of the first article of clothing (page 27, Fig. 4 User interface-Score, (dress)).

With respect to claim 25, Wang teaches that , when executed by the one or more processors of the computer system, cause the one or more processors to generate a recommendation for purchasing an article of clothing in response to user input (page 2; This feature provides a shopping guide to inform users’ purchase plans.) .

With respect to claim 26, Wang teaches that the selectable feedback object allows for input of positive and negative feedback regarding the selection of the second article of clothing (page 27, Fig. 4 User interface Mix Matching, Like and Dislike).

With respect to claim 27, Cheng et al. teach obtain the color information corresponding to the first article of clothing by: performing a color space conversion of the first image of the first article of clothing (pages 1594-1595, Color distribution); performing color recognition of the color space converted image to obtain color information (page 1597, Fig. 5); extracting image segmentation information for the first image that identifies image segments(page 1595 Print Style); for each identified image segment, obtaining dominant color information by performing a focusing region selection of the color information of an image segment; and calculating an average of the dominant color information for the identified image segments. (page 1596, Analyze the data based on dominant color).

With respect to claim 28, claim 28 is rejected same reason as claim 21 above.
With respect to claim 29, claim 29 is rejected same reason as claim 22 above.
With respect to claim 30, claim 30 is rejected same reason as claim 23 above.
With respect to claim 31, claim 31 is rejected same reason as claim 24 above.
With respect to claim 32, claim 32 is rejected same reason as claim 25 above.
With respect to claim 33, claim 33 is rejected same reason as claim 26 above.
With respect to claim 34, claim 34 is rejected same reason as claim 27 above.
With respect to claim 35, claim 35 is rejected same reason as claim 21 above.
With respect to claim 36, claim 36 is rejected same reason as claim 22 above.
With respect to claim 37, claim 37 is rejected same reason as claim 23 above.
With respect to claim 38, claim 38 is rejected same reason as claim 24 above.
With respect to claim 39, claim 39 is rejected same reason as claim 25 above.
With respect to claim 40, claim 40 is rejected same reason as claim 26 above.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663